Citation Nr: 0919610	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  04-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus for the period from October 25, 
2001, to September 26, 2006.

2.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus on or after September 26, 2006.

3.  Entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  That decision granted service 
connection for diabetes mellitus and for major depressive 
disorder and assigned 20 percent and 30 percent disability 
evaluations, respectively, effective from October 25, 2001.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. The Board 
remanded the case for further development in October 2005 and 
December 2007.  That development was completed, and the case 
has since been returned to the Board for appellate review.

The Board also notes that the Veteran submitted a letter in 
April 2009 in which he discussed additional medical problems 
that he believed were associated with his diabetes mellitus, 
including peripheral neuropathy in all four extremities, 
bilateral adhesive capsulitis, urological problems, benign 
prostatic hyperplasia, and erectile dysfunction.  Service 
connection has been established for peripheral neuropathy of 
both feet, adhesive capsulitis of both shoulders, and 
erectile dysfunction.  However, it is unclear whether he 
intended to file a claim for an increased evaluation for 
those disorders or a claim for service connection for the 
other nonservice-connected disorders.  Nevertheless, the 
Board notes that those matters are not currently before the 
Board because they have not been prepared for appellate 
review.  Accordingly, those matters are referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Reasons for Remand:  To obtain a copy of a VA examination 
report and additional treatment records. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the Veteran's representative submitted a 
written brief presentation in May 2009 in which he observed 
that the September 2008 VA examiner had referenced a VA 
examination report and treatment records that are not 
associated with the claims file.  The Board does note that 
the examiner compared his findings to an August 2007 VA 
examination report, which is not of record.  In addition, he 
observed that the Veteran was currently receiving treatment 
for his major depressive disorder through VA and that he was 
late to the examination because he had a hypoglycemic 
reaction that occurred during an appointment at another VA 
clinic.  However, the Board notes that the claims file does 
not contain any treatment records dated after October 2006.  
Such records may prove to be relevant and probative.  
Therefore, the RO should attempt to obtain a copy of the 
August 2007 VA examination report and any and all treatment 
records pertaining to the Veteran's major depressive disorder 
and diabetes mellitus.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should obtain a copy of the 
August 2007 VA examination report 
discussed by the September 2008 VA 
examiner.  If the search for the report 
has negative results, the claims file 
must be properly documented as to the 
unavailability of the record.

2.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his major 
depressive disorder and diabetes 
mellitus.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for VA medical records dated from 
October 2006 to the present.

3.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs.  
Further development may include 
affording the Veteran more recent VA 
examinations to ascertain the current 
severity and manifestations of his major 
depressive disorder and diabetes 
mellitus.  Such examinations may be 
necessary if there is additional 
information and evidence that shows his 
disabilities may have increased in 
severity since his last VA examinations.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



